DETAILED ACTION
This is on the merits of Application No. 16/911597, filed on 06/25/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention II claims 8-14 in the reply filed on 08/04/2022 is acknowledged.  Regarding Invention II and III the argument is found persuasive and claims 8-20 will be examined. The traversal is on the grounds that a materially different method for either Invention I has failed to be described.  This is not found persuasive because the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. As previously described in the restriction, the method of invention II does not need to generate two separate groups of tables for two transmissions, as required by invention I. Invention I therefore is an apparatus that is used to practice another materially different process (the act of generating two separate groups of tables for two transmissions). Claims 9-12 do not mention requiring generating two separate groups of tables for two separate transmissions. The tables if Invention II do not need to receive data via a user as required by invention I. Invention I does not require actuator configurations via the tables. Invention II therefore is a process that can be practiced by another and materially different apparatus (one that receives data via some other means and requiring actuator configurations via tables). 
Regarding Invention I and III, applicant argues that claims 1 and 5 of invention I overlap the cited elements of Invention III and failed to describe separate utility for the subcombination. However, as stated in the Restriction, Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the group of tables describing one or more transmission torque path hardware configurations and an actuator configuration and shifting the transmission according to output of the group of tables. Claim 5 includes adjusting a position of actuators in transmissions, but still does not require the group of tables describing one or more transmission torque path hardware configurations and an actuator configuration with shifting the transmission according to output of the group of tables. Thus, the combination as claimed still does not require the particulars of the subcombination. The subcombination has separate utility such as being used for a single transmission. Invention I requires two transmission controllers. Invention III does not. Therefore, it has utility by itself in use for a single transmission.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102. It appears Fig. 5A element 12 should be the missing element 102. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2011/0263383 to Ostberg et al.
Ostberg discloses:
(Claim 8) A method for shifting a transmission of a vehicle (Fig. 6), comprising: defining one or more transmission torque path hardware configurations (Fig. 3 element 250, Fig. 5) and an actuator configuration (Fig. 3 element 252, Fig. 5) via one or more tables (Fig. 4 elements 355, 360, 370, 422, Fig. 5 elements 356, 364), the one or more tables populated according to the one or more torque path hardware configurations to define a relationship between the one or more torque path hardware configurations and the actuator configuration (Fig. 7, shows relationship between what the actuator should do based on what the shift in the torque path is); and shifting the transmission according to output of the one or more tables (Fig. 6, Par. [0065]-[0066], [0074], uses tables to determine what torque path should be taken and what actuator to engage).
(Claim 9) where the one or more tables includes a table that describes an order of gear ratio engagements to deliver a requested transmission gear ratio (Fig. 5 element 356, par. [0066], shows order of gear ratio engagements based on the current gear and the needed gear. For example, when shifting from 1 to 3, will shift to S2 and then to S3 as gears 1 and 3 are on the same shaft).
(Claim 11) where a first of the one or more torque path hardware configurations through the transmission is an "odd" torque path, and where a second of the one or more torque path hardware configurations through the transmission is an "even" torque path (Fig. 2 elements 22 and 24).
(Claim 12) where the one or more tables include a table that describes gears associated with a first torque path and gears associated with a second torque path (Fig. 5 element 356 describes gear shifting associated with both torque paths).
(Claim 13) where the one or more tables include a table that describes a coupling between a first input shaft of the transmission and a layshaft of the transmission (Fig. 5, tables show sequence of coupling from the input shafts to the layshafts).
(Claim 14) where the one or more tables also describes a coupling between a second input shaft of the transmission and a layshaft of the transmission (Fig. 5, tables show sequence of coupling from the input shafts to the layshafts).
(Claim 15) A system for generating executable instructions for shifting a transmission (Fig. 6), comprising: a computer readable medium including executable instructions to generate a group of tables (Fig. 4 element 309), the group of tables describing one or more transmission torque path hardware configurations (Fig. 3 element 250, Fig. 5) and an actuator configuration, and shift the transmission according to output of the group of tables (Fig. 7, shows relationship between what the actuator should do based on what the shift in the torque path is).
(Claim 16) further comprising additional executable instructions to transfer the generated group of tables to a transmission controller (See Fig. 4, par. [0065], communicates with 309 to generate the stored tables).
(Claim 17) where the one or more transmission torque path hardware configurations include an input shaft (Fig. 2 12), one or more gears (See Fig. 2 42, 46, 52, 56, etc.), and an output shaft (Fig. 2 14).
(Claim 18) where shifting the transmission includes adjusting a position of one or more actuators of the transmission (See Fig. 2 elements 110, 112, 114, 116).
(Claim 19) where the one or more actuators of the transmission adjust a position of one or more sleeves of the transmission (See Fig. 2 elements 110, 112, 114, 116 sleeves move to actuate the specific gear).
(Claim 20) where the group of tables includes a table that describes an order of gear ratio engagements to deliver a requested transmission gear ratio (See Fig. 5 element 356).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ostberg in view of KR 101463691 to Choi.
Ostberg discloses:
(Claim 10) data input to the one or more tables (See for example Fig. 5 element 456, data had to be input into the stored data tables).
Ostberg does not explicitly disclose:
(Claim 10) further comprising receiving data input to the one or more tables via a human/machine interface.
Choi teaches:
Having a user set a shift look-up table in a storage unit (See par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the data of the stored data tables in Ostberg receive data input to the one or more tables via a human/machine interface, as taught by Choi, in order to establish the kind of shifting pattern wanted by a user. Data must be input into the stored data tables of Ostberg at some point in manufacture. Ostberg is silent as to how this data is obtained. Choi teaches using an end user to customize table profiles according to personal tastes and preferences. One of ordinary skill in the art could apply this teaching to the shift tables of Ostberg and produce predictable results. Such customization could allow for customizable sports modes, econ modes, or any other kind of shifting mode desired by a user.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lavoie (US 2020/0257282) discloses a vehicle control arbitration.
Seay et al (US 2015/0233470) discloses an adaptive shift scheduling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659